18-12341-smb   Doc 129-1   Filed 03/08/19   Entered 03/08/19 14:35:11   Exhibit 1 -
                           Proof of Claim   Pg 1 of 15
18-12341-smb   Doc 129-1   Filed 03/08/19   Entered 03/08/19 14:35:11   Exhibit 1 -
                           Proof of Claim   Pg 2 of 15
18-12341-smb   Doc 129-1   Filed 03/08/19   Entered 03/08/19 14:35:11   Exhibit 1 -
                           Proof of Claim   Pg 3 of 15
18-12341-smb   Doc 129-1   Filed 03/08/19   Entered 03/08/19 14:35:11   Exhibit 1 -
                           Proof of Claim   Pg 4 of 15
18-12341-smb   Doc 129-1   Filed 03/08/19   Entered 03/08/19 14:35:11   Exhibit 1 -
                           Proof of Claim   Pg 5 of 15
18-12341-smb   Doc 129-1   Filed 03/08/19   Entered 03/08/19 14:35:11   Exhibit 1 -
                           Proof of Claim   Pg 6 of 15
18-12341-smb   Doc 129-1   Filed 03/08/19   Entered 03/08/19 14:35:11   Exhibit 1 -
                           Proof of Claim   Pg 7 of 15
18-12341-smb   Doc 129-1   Filed 03/08/19   Entered 03/08/19 14:35:11   Exhibit 1 -
                           Proof of Claim   Pg 8 of 15
18-12341-smb   Doc 129-1   Filed 03/08/19   Entered 03/08/19 14:35:11   Exhibit 1 -
                           Proof of Claim   Pg 9 of 15
18-12341-smb   Doc 129-1    Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit 1 -
                           Proof of Claim Pg 10 of 15
18-12341-smb   Doc 129-1    Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit 1 -
                           Proof of Claim Pg 11 of 15
18-12341-smb   Doc 129-1    Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit 1 -
                           Proof of Claim Pg 12 of 15
18-12341-smb   Doc 129-1    Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit 1 -
                           Proof of Claim Pg 13 of 15
18-12341-smb   Doc 129-1    Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit 1 -
                           Proof of Claim Pg 14 of 15
18-12341-smb   Doc 129-1    Filed 03/08/19 Entered 03/08/19 14:35:11   Exhibit 1 -
                           Proof of Claim Pg 15 of 15
